DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.

Election by Original Presentation – Claims withdrawn
Newly submitted claims 30-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly presented claims 30-31 are drawn to physically obtaining expression levels of genes, storing data drawn to cellular signaling pathway activity and level of TF factor, and electronically transmitting the data. The newly introduced data is drawn to a materially different method of storing and transmitting information and not the originally presented and examined method of determining activity of cellular signaling pathway of a subject using a mathematical model.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-31 are withdrawn from consideration 

Amendments to the claims are acknowledged. Claims 29-31 are new.
Claims 1-21 and 27-29 are under consideration.
Claims 22 and 26 remain withdrawn.  Claims 23-25 have been cancelled

Information Disclosure Statement
The information disclosure statements (IDS) submitted on3/31/2021 has been considered in full by the examiner. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/745,836 filed 14/652,805 is acknowledged.

Double Patenting
The following rejection is necessitated in view of Applicant’s amendments reciting a step of obtaining expression levels of three or more genes using PCR, microarray technique or RNA sequencing.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18, 27 and 29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 10, 17-19, 21, 22 and 31 of copending Application No. 14/233546 and further in view of Davis et al. (US 2011/0142941).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to inferring activity of cellular signaling pathways and determining levels of transcription factor 
The ’546 claims do not recite an initial step of obtaining expression levels of three or more genes using PCR, microarray technique or RNA sequencing.
Davis et al. however teach rt-PCR and hybridization with human genome chip U133 Plus 2 (Affymetrix)(par. 0561). It would be obvious to combine the method recited in the ‘546 application which recites measuring expression levels of genes with the teaching of Davis et al. for performing  rt-PCR and hybridization with human genome chip U133 Plus 2 (Affymetrix)(par. 0561) to arrive at the instantly claimed method. As a result, the predictable result of obtaining gene expression levels for determining the activity of the cellular signaling pathway would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 5/28/2020 have been fully considered but they are not persuasive. Applicants have argued that the instant claims are patentably distinct from those in 14/233,546 and if the Examiner maintains the instant rejection will deal .

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified to address amendments. Response to Applicant’s arguments follows the rejection.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-21 and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A: Identification of the Abstract Idea
The claim(s) recite(s) a process of determining using a mathematical model of the cellular signaling pathway, activity of the cellular signaling pathway of the subject based on expression level data of three or more  target genes and determining a level of transcription factor (TF) element based on evaluation the mathematical model relating expression levels of target genes of the cellular signaling pathway of the TF element; and determining the activity of the cellular signaling pathway of the subject based on the determined level of TF element.


    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale

Claims 2-4 are drawn to providing expression levels of genes that have been measured in sample tissue or cells, which is drawn to transmission or providing of data.
Claims 5-13, 16-18 further limit the determining step by specific pathway and target genes, which describe the data used in the mathematical model. The claims characterize the data analyzed by the math model. 
New claim 29 is drawn to constructing a network between expression levels and mRNA direct target genes, which is drawn to organizing information using a “network” 
Edwards et al. (BMC Bioinformatics vol. 13 (2012) page 1-9) is cited herein to evidence that a network model of nodes is a mathematical concept. See Edwards section “The model framework,” (page 2) teaching a Bayesian network model as a DAG, expressed as mathematical formulas.
The method is further drawn to recommending a prescription drug, as in claims 14-15. The limitation is drawn to an abstract idea with can be performed as a mental process including an extra-solution step of outputting information. See MPEP 2106.05(g).
InFairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 
	“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLCv. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).

Step 2A: Identification of a Natural Correlation
The claims are drawn to determining the activity of the cellular signaling pathway based on the determined level of TF element. This is a recognition of a natural principle and is a natural correlation.  The claims are also drawn to determining activity of the cellular signaling pathway based on expression levels of three or more target genes. This is also a recognition of a natural principle which correlates gene expression to cellular signaling pathway activity. 
In view of the Supreme Court decision in Mayo vs. Prometheus (Mayo vs. Prometheus, 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), it was determined that process claims directed to a natural phenomenon, law of nature, or naturally occurring relation or correlation may not be patent eligible where the claim focuses on the natural phenomenon, law of nature, or naturally occurring relation or correlation.  The instant claims are directed to a process of determining cellular signaling pathway activity which is a natural phenomenon, and recite nothing more than a correlation between the natural phenomenon and an underlying principle of said phenomenon.  
The relationship between gene expression, TF element level and activity of the cellular signaling pathway is a natural principle and natural correlation. Applicants have merely recognized this natural correlation, created a mathematical model to express this natural correlation and are using the mathematical model of the natural correlation for further correlating gene expression in a subject to the subject’s TF element level and activity of cellular signaling pathway.

Step 2A: Consideration of Practical Application
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria: An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite “additional elements” which are limitations not drawn to an abstract idea:
Claims 1 recites obtaining by using at least one of a Polymerase Chain Reaction, microarray technique, and RNA-sequencing, expression levels of three or more target genes of the cellular signaling pathway.

However, performing PCR, microarray technique, or RNA-sequencing to obtain expression levels of three or more target genes are all well known, routine and conventional. Measuring expression levels of known genes is routine, conventional and well understood. The instant specification (page 37, par. 1) discloses using the commercially available Affymetrix Human Genome U133 Plus 2.0 micro array which is well known, routine and conventional microarray technology for measuring gene expression. At least Naar et al. (US 2014/0051746 par. 0173, 0188); Boruchov et al. (US 2008/0317745, par. 0055, 085, 0110, 0231); and Davis et al. (US 20110142941, par. 0467, 0470, 0475, 0561) teach Affymetrix Human Genome U133 Plus 2.0 micro array in the context of studying signaling pathway.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite additional element other than what is routine, conventional and well understood in claim 28.
Other elements of the method include the digital processor (claims 19) and non-transitory medium (claims 20-21) which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the 
Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19-21 are drawn to an apparatus, non-transitory storage medium and computer program to perform the method of claim 1. However, claim 1 recites obtaining by using PRC, a microarray and RNA sequencing, expression level of three or more genes. It is not clear what is meant by the apparatus, non-transitory storage medium and computer program performing the method of claim 1 which includes physical steps of obtaining gene expression; it is not clear if the apparatus, non-transitory storage medium and computer program are intended to include the physical step of controlling a PRC, a microarray and RNA sequencing process or only the computational steps.

Noted Prior Art
The prior art of Friedman (Science 2004, vol. 303 pages 799-805) generally teaches constructing models of representing the relationship of genes to transcription level of TF; Friedman also does not teach obtaining genes from a subject sample and using the model to determine the level of TF in the subject sample and the activity of the cellular signaling pathway of a subject, from the determined level of TF.

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive.
Applicants argue that the claims have been amended to recite determining by a digital processing device using a mathematical model of the cellular signaling pathway, and that this feature does not belong to the “mathematical concepts.”
Applicants allege that the recited “mathematical model,” is not a “mathematical concept,” however have not explained their allegation. Applicants have not limited their claims or argued as to why the recited “mathematical model” is more than a mathematical concept. If Applicants mean that the recited “mathematical model” is not a  “mathematical concept” because no values or equations are explicitly recited and it is not merely a series of general equations but rather models real information correlating gene expression to TF level and is used to determine other real information on cellular 
A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. For example, pressure (p) can be described as the ratio between the magnitude of the normal force (F) and area of the surface on contact (A), or it can be set forth in the form of an equation such as p = F/A.

In the instantly claimed method, the mathematical relationship is made between gene expression, TF element level and the “mathematical model” which relates the gene expression and TF element using mathematics.
The 2019 Update further states:
There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.

Instantly the claimed method implements a mathematical method to determine cellular pathway activity.
Examiner’s schematic illustrates how each of the claimed steps can be performed as a mental process of merely inputting or comparing gene expression data from a subject against the “mathematical model” to determine TF element level of the subject, which then correlates to cellular pathway activity in the subject. The claims read on both mathematical concepts and mental steps.
Furthermore, Applicant’s claims are drawn to a Natural Correlation between gene express and TF element level and cellular pathway activity. Cellular pathway activity is a natural phenomena and the correlation to gene expression is a Natural Correlation or Natural Principle.

Response to Affidavit filed under 37 CFR 1.132
Applicant’s declaration has been considered but is not persuasive for overcoming the rejections. The affidavit states that the claimed method addresses the technological problem of being able to select a target drug. The affidavit states that by adding RNA based information on Signaling Pathway Activity, the ability to select a drug is improved.
In response, it appears that Applicants are explaining the usefulness of their method in treating a patient. However, merely determining information to be used, is not sufficient for rendering claims which recite judicial exceptions to be statutory. However, based on Applicant’s Affidavit, if a step of selecting and treating a patient with a particular drug such as tamoxifen were recited, the 35 USC 101 rejection would be overcome (see above, the second bullet point under section 2A: Practical Application). A step of administering a specific treatment based on appropriately determined cellular pathway activity level would integrate the natural correlations and abstract idea into a practical application of using the judicial exception to affect a particular treatment for a disease. Applicants have support for treating a breast cancer patient with Tamoxifen in at least Example 7 (specification, page 47).

Response to Arguments in Final Rejection of 8/10/2020
Applicants argue (Remarks, page 11) that the limitations of claim 1 can not be practically performed in the human mind; Applicants point to the first step of obtaining expression levels by PCR, microarray technique or RNA sequencing. 
in addition to the limitations deemed to be abstract ideas. However, obtaining expression levels using a physical method of PCR, microarray technique or RNA sequencing is routine, conventional and well understood. 
Applicants argue that the instant claims are drawn to a method while Examiner cited Nuijten wherein a signal was claimed. 
In response, the Nuijten decision was cited to point out that the courts said, in the decision: “If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).
That is to say that if an abstract idea is made “meaningful” by the data entered into the abstract idea or the information that that abstract idea represents, then the claim still falls outside of 35 USC 101. The “abstract idea” is the set of rules or mathematical steps that manipulate information or data per se. Both the rules and the information are “abstract.” Furthermore when a limitation reads on a mental step or a mathematical process it is considered to be an abstract idea.
Applicant argues that claim 1 improves the functioning of a computer.
In response, the claims do not improve computer technology; the claimed steps ae not functionally related to a computer. The claimed method steps does not recite a computer and even so, the claims are drawn to “determining activity of a cellular 
In Electric Power (page 8, par. 2), the CAFC decision put forth:
"the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." 
In Fairwarning (page 14, lines 4-13), the CAFC decision put forth:
First of all, we do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278.
Applicants argue (Remarks, page 13) that in the October 2019 Update the guidance put forth that the improvement can be provided by one or more additional elements (as in Diehr) or b the additional elements in combination with a recited judicial exception (as in Finjan). Applicants argue (Remarks, page 14) that the improvement may be providing suitable methods and means for performing genomic and proteomic analysis.
In response, Applicants argument regarding an improvement to technology are not persuasive. Applicants have not clearly set forth what technology has been 
For purposes of clarity, Examiner cites Finjan (decision, page 6, par. 1-2):
We determined in Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1319 (Fed. Cir. 2016), that “[b]y itself, virus screening is well-known and constitutes an abstract idea.” We also found that performing the virus scan on an intermediary computer—so as to ensure that files are scanned before they can reach a user’s computer— is a “perfectly conventional” approach and is also abstract. Id. at 1321. Here the claimed method does a good deal more.
Claim 1 of the ’844 patent scans a downloadable and attaches the virus scan results to the downloadable in the form of a newly generated file: a “security profile that identifies suspicious code in the received Downloadable.” The district court’s claim construction decision emphasizes that this “identif[y] suspicious code” limitation can only be satisfied if the security profile includes “details about the suspicious code in the received downloadable, such
as . . . ‘all potentially hostile or suspicious code operations that may be attempted by the Downloadable.’” Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-CV-03999-BLF, 2014
WL 5361976, at *9 (N.D. Cal. Oct. 20, 2014). The security profile must include the information about potentially hostile operations produced by a “behavior-based” virus scan. This operation is distinguished from traditional, “code-matching” virus scans that are limited to recognizing the presence of previously-identified viruses, typically by comparing the code in a downloadable to a database of known suspicious code. The question, then, is whether
this behavior-based virus scan in the ’844 patent constitutes an improvement in computer functionality. We think it does.

While the court in Finjan found that virus screening is an abstract idea, the additional element of attaching the results of the virus scan in the form of a newly generated file amounted to an improvement to computer functionality. Thus, in Finjan, the court found that the claims resulted in an improvement to computer technology, as in the first bullet point cited in the rejection above under   “Step 2B: Consideration of Practical Application.” 

Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. BuySafe, Inc. v. Google, Inc..
Thus, in buySafe, the practical application is again clarified as an application of the ineligible subject matter “in the physical real.” In terms of Finjan, that would be the improvement to computer functionality in the technical field of virus scanning and reporting software.
However, in contrast, the instant claims are directed to “determining activity of the cellular signaling pathway.” The claims do not recite a practical application of the judicial exception but are merely drawn to collecting and analyzing information about biomolecular function. The judicial exception of determining activity by determining a level of transcription factor (TF) element based on a mathematical model is not practically applied.
In Digitech, the Courts have put forth:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent 
Furthermore, while claim 1 does recite an additional element of obtaining expression levels for target genes by at least one physical process, this step is drawn to extra solution activity as set forth in MPEP 2106.05(g):
3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering.
Applicants argue (Remarks, page 17, par. 1) that they disagree that the nonabstract features of claim 1 are well understood, routine and conventional and that the mere disclosure of a feature is insufficient to conclude that the feature is well understood routine, and conventional.
In response, Applicants have not provided arguments or evidence as to why obtaining expression levels with PCR, microarray technique or RNA sequencing of known genes is not routine, conventional and well understood.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631